 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of February 25,
2020 by and among FRANCHISE HOLDINGS INTERNATIONAL, INC. a Nevada corporation
and WORKSPORT, LTD., an Ontario corporation (collectively “the “Company”), and
LEONITE CAPITAL LLC, a Delaware limited liability company (the “Purchaser”).

 

Recital

 

A. The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506(b) promulgated by the United States Securities and Exchange Commission
(the “SEC”) under the Securities Act;

 

B. The Purchaser desires to purchase from the Company, and the Company desires
to issue and sell to the Purchaser, upon the terms and conditions set forth in
this Agreement, a Senior Secured Convertible Promissory Note of the Company, in
the aggregate principal amount of five hundred forty-four thousand four hundred
twenty-five and 09/100 Dollars ($544,425.09) (the “Principal Amount,”) and
together with any note(s) issued in replacement thereof or as a dividend thereon
or otherwise with respect thereto in accordance with the terms thereof, in the
form attached hereto as Exhibit A (the “Note”), upon the terms and subject to
the limitations and conditions set forth in such Note;

 

C. The Note carries an original issue discount of forty-four thousand four
hundred twenty-five and 09/100 Dollars ($44,425.09) (the “OID”), to cover the
Purchaser’s legal fees, accounting fees, due diligence fees, monitoring, and/or
other transactional costs incurred in connection with the purchase and sale of
the Note, which is included in the principal balance of the Note. Thus, the
purchase price of this Note shall be $500,000.00, computed by subtracting the
OID from the Principal Amount.

 

D. Company wishes to issue to the Purchaser, as additional consideration for the
purchase of the Note, (i) a warrant in the form attached hereto as Exhibit B to
purchase nine hundred thousand (900,000) shares of the Company’s common stock at
an exercise price of $0.10 per share (the “Warrant”), both as further provided
herein; and (ii) four hundred fifty thousand (450,000) shares of the Company’s
common stock (“Equity Interest”).

 

   

 

 

Agreement

 

Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and the
Purchaser, intending to be legally bound, hereby agree as follows:

 

1. Amount and Terms of the Note

 

1.1 Purchase of the Note. Subject to the terms of this Agreement, for
consideration of up to Five Hundred Thousand Dollars ($500,000.00) in cash (the
“Consideration”) to be paid in one or more tranches (each, a “Tranche”) with the
first Tranche in the amount of two hundred thousand and 00/100 Dollars
($200,000.00) paid on the Issue Date (as defined in the Note), and the remainder
on such date as agreed upon by the Purchaser and the Company, the Purchaser
agrees to subscribe for and purchase from the Company on the Closing Date (as
hereinafter defined), and the Company agrees to issue and sell to the Purchaser,
the Note. The OID shall be earned upon each Tranche on a pro-rata basis. (For
example: Upon the issuance of the first Tranche, $17,779.07 shall be added to
the principal amount of the outstanding Note and the total amount owed shall be
$217,779.07.)

 

1.2 Form of Payment. At the Closing (as hereinafter defined), the Purchaser
shall pay the Consideration as set forth in section 1.1 above.

 

2. Closing and Delivery

 

2.1 Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the date and time
of the issuance and sale of the Note pursuant to this Agreement (the “Closing
Date”) shall be 4:00 PM, Eastern Time on the date first written above, or such
other mutually agreed upon time.

 

2.2 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date at such location as may be agreed to
by the parties (including via exchange of electronic signatures).

 

2.3 Delivery. At the Closing, or as promptly as commercially reasonable
thereafter, in addition to the delivery by the Purchaser of the Consideration
and the delivery by the Company to the Purchaser of the Note, Company shall
issue and deliver to the Purchaser the Warrant and the Equity Interest.

 

3. Representations, Warranties the Company

 

Except as set forth in the corresponding section of the Disclosure Schedule
delivered to the Purchaser concurrently herewith and attached hereto as Schedule
I (the “Disclosure Schedule”) or as disclosed in the Disclosure Materials (as
defined below), the Company hereby makes the following representations and
warranties as of the date hereof and as of the Closing Date to the Purchaser:

 

3.1 Organization, Good Standing and Qualification. The Company and each of its
Subsidiaries (as defined below) is a corporation or limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization. Each of the Company and its
Subsidiaries has the requisite corporate power to own and operate its properties
and assets and to carry on its business as now conducted and as proposed to be
conducted. The Company and each of its Subsidiaries is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Subscription Document, (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of Company and the Subsidiaries, taken as a whole, or (iii)
adversely impair the Company’s ability to perform in any material respect on a
timely basis its obligations under any Subscription Document (any of (i), (ii)
or (iii), a “Material Adverse Effect”).

 

 2 

 

 

3.2 Corporate Power. The Company has all requisite corporate power to execute
and deliver this Agreement, to issue the Note and the Equity Interest, and to
enter into the security and pledge agreement of even date herewith (the
“Security and Pledge Agreement”) in the form of Exhibit C and the other
instruments, documents and agreements being entered into at the Closing (each a
“Subscription Document” and collectively, the “Subscription Documents”) and to
carry out and perform its obligations under the terms of the Subscription
Documents.

 

3.3 Subsidiaries and Affiliates. Section 3.3 of the Disclosure Schedule sets
forth a true and correct description of all of the Company’s Subsidiaries and
Affiliates and the capitalization (including options, warrants and other such
equity), pro forma as of the date hereof reflecting all pending acquisitions.
For purposes of this Agreement, the term “Subsidiary” means, with respect to the
Company, any corporation or other entity of which at least a majority of the
outstanding shares of stock or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors (or
persons performing similar functions) of such corporation or entity (regardless
of whether or not at the time, in the case of a corporation, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Company or one or more of its Affiliates
and the term “Affiliate” means, as to any person (the “Subject Person”), any
other person that directly or indirectly through one or more intermediaries
controls or is controlled by, or is under direct or indirect common control
with, the Subject Person. For the purposes of this definition, “control” when
used with respect to any person means the power to direct the management and
policies of such person, directly or indirectly, whether through the ownership
of voting securities, through representation on such person’s board of directors
or other management committee or group, by contract or otherwise.

 

3.4 Authorization. All corporate action on the part of the Company, its
directors and its stockholders necessary for the authorization of the
Subscription Documents and the execution, delivery and performance of all
obligations of the Company under the Subscription Documents, including the
issuance and delivery of the Note, the Equity Interest, and the reservation of
the equity securities issuable upon conversion of the Note (collectively, the
“Underlying Securities”) has been taken or will be taken prior to the issuance
of such Underlying Securities. The Subscription Documents, when executed and
delivered by the Company, shall constitute valid and binding obligations of the
Company enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency, the relief of debtors and, with
respect to rights to indemnity, subject to federal and state securities laws.
The Underlying Securities, when issued in compliance with the provisions of the
Subscription Documents, will be, validly issued, fully paid and non-assessable
and free of any liens, encumbrances, security interests or other adverse claim
(a “Lien”) and issued in compliance with all applicable federal and securities
laws.

 

 3 

 

 

3.5 Governmental Consents. Neither Company nor any Subsidiary is required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other foreign, federal,
state, local or other governmental authority or other person in connection with
the execution, delivery and performance by the Company of the Subscription
Documents, other than (a) applicable Blue Sky filings, (b) such as have already
been obtained or such exemptive filings as are required to be made under
applicable securities laws, (c) such other filings that have been made pursuant
to applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods. Subject to the accuracy of the representations and
warranties of the Purchaser set forth in Section 4 hereof, the Company has taken
all action necessary to exempt: (i) the issuance and sale of the Note and the
Warrant, (ii) the issuance of the Equity Interest, (iii) the issuance of the
Underlying Shares upon due conversion of the Note and due exercise of the
Warrant, and (iv) the other transactions contemplated by the Subscription
Documents from the provisions of any preemptive rights, stockholder rights plan
or other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Articles of Incorporation or Bylaws, or other organizational
documentation, as the case may be, that is or could reasonably be expected to
become applicable to the Purchaser as a result of the transactions contemplated
hereby, including without limitation, the issuance of the Note, the Equity
Interest, the Warrant, and the Underlying Securities (collectively, the
“Securities”) and the ownership, disposition or voting of the Securities by the
Purchaser or the exercise of any right granted to the Purchaser pursuant to this
Agreement or the other Subscription Documents.

 

3.6 Compliance with Laws. Neither Company nor any Subsidiary is in violation of
any applicable statute, rule, regulation, order or restriction of any domestic
or foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would materially and adversely affect the business, assets, liabilities,
financial condition or operations of Company and its Subsidiaries.

 

3.7 Compliance with Other Instruments. Neither Company nor any of its
Subsidiaries is in violation or default of any term of its organizational
documents, or of any provision of any mortgage, indenture or contract to which
it is a party and by which it is bound or of any judgment, decree, order or
writ, other than such violations that would not individually or in the aggregate
have a Material Adverse Effect on the Company. Except as set forth in Section
3.7 of the Disclosure Schedule, the execution, delivery and performance of the
Subscription Documents, and the consummation of the transactions contemplated by
the Subscription Documents will not result in any such violation or be in
conflict with, or constitute, with or without the passage of time and giving of
notice, either a default under any such provision, instrument, judgment, decree,
order or writ or an event that results in the creation of any Lien upon any
assets of the Company or the suspension, revocation, impairment, forfeiture, or
nonrenewal of any material permit, license, authorization or approval applicable
to the Company or any of its Subsidiaries, its business or operations or any of
its assets or properties. The sale of the Note, the issuance of the Warrant and
the subsequent issuance of the Underlying Securities are not and will not be
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with.

 

 4 

 

 

3.8 Offering. Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 4 hereof, the offer, issue, and sale of
Securities are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act, and have been registered or qualified (or
are exempt from registration and qualification) under the registration, permit,
or qualification requirements of all applicable state securities laws. No “bad
actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of the
Securities Act (a “Disqualification Event”) is applicable to the Company or, to
the Company’s knowledge, any person listed in the first paragraph of Rule
506(d)(1) of the Securities Act, except for a Disqualification Event as to which
Rule 506(d)(2)(ii–iv) or (d)(3), is applicable.

 

3.9 Capitalization. Company has authorized shares as set forth in Section 3.9 of
the Disclosure Schedule. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and non-assessable and have been issued
in compliance with all applicable securities laws. Except for the Equity
Interests, the Warrant and the Underlying Securities or as otherwise listed in
Section 3.9 of the Disclosure Schedule, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any person any right to subscribe for
or acquire, any shares of common stock, or contracts, commitments,
understandings or arrangements by which Company or any Subsidiary is or may
become bound to issue additional shares of common stock, or securities or rights
convertible or exchangeable into shares of common stock. There are no price
based anti-dilution or price adjustment provisions contained in any security
issued by Company (or in any agreement providing rights to security holders) and
the issue and sale of the Securities will not obligate Company to issue shares
of common stock or other securities to any person (other than the Purchaser) and
will not result in a right of any holder of Company’s securities to adjust the
exercise, conversion, exchange or reset price under such securities. Except as
set forth in Section 3.9 of the Disclosure Schedule, Company owns, directly or
indirectly, all of the capital stock of each Subsidiary free and clear of any
Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.

 

3.10 SEC Reports; Financial Statements. Except as set forth in Section 3.10 of
the Disclosure Schedule, the Company has filed all reports and registration
statements required to be filed by it under the Securities Act and the Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) of the Exchange Act, for the two years preceding the date hereof
(or such shorter period as the Company was required by law to file such
material) (the foregoing materials, including the exhibits thereto, being
collectively referred to herein as the “SEC Reports” and, together with the
Disclosure Schedule to this Agreement, the “Disclosure Materials”). As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Except as indicated in Section 3.10 of the
Disclosure Schedule, the financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. The
Company has never been a shell company as defined under Rule 144.

 

 5 

 

 

3.11 Material Changes. Since the date of the latest audited financial
statements, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
affiliate, except pursuant to existing Company stock-based plans or agreements.

 

3.12 Litigation. Except as set forth in Section 3.12 of the Disclosure Schedule,
there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which: (i) adversely affects or challenges the legality, validity
or enforceability of any of the Subscription Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by governmental authority involving the Company or any current or
former director or officer of the Company.

 

3.13 Labor Relations. Neither Company nor any Subsidiary is a party to or bound
by any collective bargaining agreements or other agreements with labor
organizations. Neither Company nor any Subsidiary has violated in any material
respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours. No material
labor dispute exists or, to the knowledge of the Company, is imminent with
respect to any of the employees of the Company which could reasonably be
expected to result in a Material Adverse Effect.

 

3.14 Regulatory Permits. Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits would not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

 6 

 

 

3.15 Title to Assets. Except as set forth in Section 3.15 of the Disclosure
Schedule, Company and the Subsidiaries have good and marketable title in fee
simple to all real property owned by them that is material to the business of
Company and the Subsidiaries and good and marketable title in all personal
property owned by them that is material to the business of Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which Company and
the Subsidiaries are in compliance.

 

3.16 Taxes.

 

(a) Except as otherwise itemized in Section 3.16 of the Disclosure Schedule,
Company and its Subsidiaries have timely and properly filed all tax returns
required to be filed by them for all years and periods (and portions thereof)
for which any such tax returns were due, except where the failure to so file
would not have a Material Adverse Effect; all such filed tax returns are
accurate in all material respects; the Company has timely paid all taxes due and
payable (whether or not shown on filed tax returns), except where the failure to
so pay would not have a Material Adverse Effect; there are no pending
assessments, asserted deficiencies or claims for additional taxes that have not
been paid; the reserves for taxes, if any, reflected in the financial statements
are adequate, and there are no Liens for taxes on any property or assets of the
Company and any of its Subsidiaries (other than Liens for taxes not yet due and
payable); there have been no audits or examinations of any tax returns by any
(a) nation, state, commonwealth, province, territory, county, municipality,
district or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign or other government; or (c) governmental or
quasi-governmental authority of any nature (including any governmental or
administrative division, department, agency, commission, instrumentality,
official, organization, unit, body or entity) and any court or other tribunal (a
“Governmental Body”), and the Company or its Subsidiaries have not received any
notice that such audit or examination is pending or contemplated; no claim has
been made by any Governmental Body in a jurisdiction where the Company or any of
its Subsidiaries does not file tax returns that it is or may be subject to
taxation by that jurisdiction; to the knowledge of the Company, no state of
facts exists or has existed which would constitute grounds for the assessment of
any penalty or any further tax liability beyond that shown on the respective tax
returns; and there are no outstanding agreements or waivers extending the
statutory period of limitation for the assessment or collection of any tax.

 

(b) Neither the Company nor any of its Subsidiaries is a party to any
tax-sharing agreement or similar arrangement with any other Person.

 

(c) The Company has made all necessary disclosures required by Treasury
Regulation Section 1.6011-4. The Company has not been a participant in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).

 

 7 

 

 

(d) No payment or benefit paid or provided, or to be paid or provided, to
current or former employees, directors or other service providers of the Company
will fail to be deductible for federal income tax purposes under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

3.17 Patents and Trademarks. Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
and which the failure to so have could have or reasonably be expected to result
in a Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither Company nor any Subsidiary has received a written notice that the
Intellectual Property Rights used by Company or any Subsidiary violates or
infringes upon the rights of any Person. All such Intellectual Property Rights
are enforceable. Company and its Subsidiaries have taken reasonable steps to
protect Company’s and its Subsidiaries’ rights in their Intellectual Property
Rights and confidential information (the “Confidential Information”). Each
employee, consultant and contractor who has had access to Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof. Except under confidentiality obligations, there has been no material
disclosure of any of Company’s or its Subsidiaries’ Confidential Information to
any third party.

 

3.18 Environmental Matters. Neither Company nor any Subsidiary is in violation
of any statute, rule, regulation, decision or order of any Governmental Body
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s knowledge,
threatened investigation that might lead to such a claim.

 

3.19 Insurance. Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and the
Subsidiaries are engaged. Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.

 

 8 

 

 

3.20 Transactions with Affiliates and Employees. Except as disclosed in the
Company’s audited financial statements or the Disclosure Materials, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, other than (a) for payment of
salary or consulting fees for services rendered, (b) reimbursement for expenses
incurred on behalf of the Company and (c) for other employee benefits, including
stock option agreements under any stock option plan of Company.

 

3.21 Brokers and Finders. Other than Craft Capital Management LLC, no person
will have, as a result of the transactions contemplated by the Subscription
Documents, any valid right, interest or claim against or upon Company, any
Subsidiary or the Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company.

 

3.22 Questionable Payments. Neither Company nor any of its Subsidiaries nor, to
the Company’s knowledge, any of their respective current or former stockholders,
directors, officers, employees, agents or other persons acting on behalf of
Company or any Subsidiary, has on behalf of Company or any Subsidiary or in
connection with their respective businesses: (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of Company or
any Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.

 

3.23 Solvency. The Company has not (a) made a general assignment for the benefit
of creditors; (b) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.

 

3.24 Foreign Corrupt Practices Act. None of Company or any of its Subsidiaries,
nor to the knowledge of the Company, any agent or other person acting on behalf
of the Company or any of its Subsidiaries, has, directly or indirectly: (a) used
any funds, or will use any proceeds from the sale of the Securities, for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (b) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (c) failed to
disclose fully any contribution made by Company or any of its Subsidiaries (or
made by any person acting on their behalf of which the Company is aware) or any
members of their respective management which is in violation of any legal
requirement, or (d) has violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder which was applicable to Company or any of its Subsidiaries.

 

 9 

 

 

3.25 Disclosures. Neither the Company nor any person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that
constitutes or might constitute material, non-public information, other than the
terms of the transactions contemplated hereby. The written materials delivered
to the Purchaser in connection with the transactions contemplated by the
Subscription Documents do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

 

3.26 Transfer Agent. Company represents and warrants that it will not replace
its transfer agents without Purchaser’s permission so long as the Note is
outstanding. Company acknowledges that this is extremely material to the Note
and the investment is made based on the assumption that this will not happen.

 

4. Representations and Warranties of the Purchaser

 

4.1 Purchase for Own Account. The Purchaser represents that it is acquiring the
Note for its own account.

 

4.2 Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, the
Purchaser hereby: (a) acknowledges that it has received all the information it
has requested from the Company and it considers necessary or appropriate for
deciding whether to acquire the Note, (b) represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Note and to obtain any additional
information necessary to verify the accuracy of the information given the
Purchaser and (c) further represents that it has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risk of this investment.

 

4.3 Ability to Bear Economic Risk. The Purchaser acknowledges that investment in
the Note involves a high degree of risk, and represents that it is able, without
materially impairing its financial condition, to hold the Note for an indefinite
period of time and to suffer a complete loss of its investment.

 

4.4 Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501 under the Act.

 

4.5 Existence; Authorization. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its organization, having full power and authority to own its properties and to
carry on its business as conducted. The principal place of business of the
Purchaser is as shown on the Accredited Investor Questionnaire. The Purchaser
has the requisite power and authority to deliver this Agreement, perform its
obligations set forth herein, and consummate the transactions contemplated
hereby. The Purchaser has duly executed and delivered this Agreement and has
obtained the necessary authorization to execute and deliver this Agreement and
to perform his, her or its obligations herein and to consummate the transactions
contemplated hereby. This Agreement, assuming the due execution and delivery
hereof by the Company, is a legal, valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms.

 

 10 

 

 

4.6 No Regulatory Approval. The Purchaser understands that no state or federal
authority has scrutinized this Agreement or the Note offered pursuant hereto,
has made any finding or determination relating to the fairness for investment in
the Note, or has recommended or endorsed the Note, and that the Note has not
been registered or qualified under the Act or any state securities laws, in
reliance upon exemptions from registration thereunder. The Note may not, in
whole or in part, be resold, transferred, assigned or otherwise disposed of
unless it is registered under the Act or an exemption from registration is
available, and unless the proposed disposition is in compliance with the
restrictions on transferability under federal and state securities laws.

 

4.7 Purchaser Received Independent Advice. The Purchaser confirms that the
Purchaser has been advised to consult with the Purchaser’s independent attorney
regarding legal matters concerning the Company and to consult with independent
tax advisers regarding the tax consequences of investing in the Company. The
Purchaser acknowledges that Purchaser understands that any anticipated United
States federal or state income tax benefits may not be available and, further,
may be adversely affected through adoption of new laws or regulations or
amendments to existing laws or regulations. The Purchaser acknowledges and
agrees that the Company is providing no warranty or assurance regarding the
ultimate availability of any tax benefits to the Purchaser by reason of the
subscription.

 

4.8 Legends. The Purchaser understands that until such time as the Note,
Warrant, and, upon the conversion of the Note and the exercise of the Warrant in
accordance with its respective terms, the Underlying Securities, have been
registered under the Securities Act or may be sold pursuant to Rule 144, Rule
144A under the Securities Act or Regulation S without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Securities may bear a restrictive legend in substantially the following form
(and a stop- transfer order may be placed against transfer of the certificates
for such Securities):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE PURCHASER), IN
A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

5. Further Agreements; Post-Closing Covenants

 

5.1 Warrant. As consideration for entering into this Agreement, Company shall
issue to the Purchaser a warrant for 900,000 shares of the authorized shares of
the Company’s common stock (the “Warrant”) in the form attached hereto.

 

 11 

 

 

5.2 Use of Proceeds. Company shall use the proceeds of sale and issuance of the
Note solely for business purposes.

 

5.3 Equity Interest. Company shall issue the Equity Interest to Purchaser.

 

5.4 Form D; Blue Sky Laws. Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Purchaser promptly after such filing. Company shall take such action as Company
shall reasonably determine is necessary to qualify the Securities for sale to
the Purchaser at the applicable closing pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Purchaser on or prior to the initial closing.

 

5.5 Terms of Future Financings. So long as this Note is outstanding, upon any
new issuance by the Company or any of its subsidiaries of any security, or
amendment to a security that was originally issued before the Issue Date, with
any term that the Purchaser reasonably believes is more favorable to the
purchaser of such security, or with a term in favor of the purchaser of such
security that the Purchaser reasonably believes was not similarly provided to
the Purchaser in this Note, then (i) the Company shall notify the Purchaser of
such additional or more favorable term within three (3) business days of the new
issuance and/or amendment (as applicable) of the respective security, and (ii)
such term, at Purchaser’s option, shall become a part of the transaction
documents with the Purchaser (regardless of whether the Company complied with
the notification provision of this Section 5.5). The types of terms contained in
another security that may be more favorable to the purchaser of such security
include, but are not limited to, terms addressing conversion discounts,
prepayment rate, conversion lookback periods, interest rates, original issue
discounts, stock sale price, private placement price per share, and warrant
coverage. If Purchaser elects to have the term become a part of the transaction
documents with the Purchaser, then the Company shall immediately deliver
acknowledgment of such adjustment in form and substance reasonably satisfactory
to the Purchaser (the “Acknowledgment”) within three (3) business days of
Company’s receipt of request from Purchaser (the “Adjustment Deadline”),
provided that Company’s failure to timely provide the Acknowledgement shall not
affect the automatic amendments contemplated hereby.

 

5.6 Restrictions on Activities. Commencing as of the date first above written,
and so long as the Company has an obligation under the Note, the Company shall
not, directly or indirectly, without the Purchaser’s prior written consent,
which consent shall not be unreasonably withheld: (a) change the nature of its
business; (b) sell, divest, acquire, change the structure of any material assets
other than in the ordinary course of business; (c) solicit any offers for,
respond to any unsolicited offers for, or conduct any negotiations with any
other person or entity in respect of any variable rate debt transactions (i.e.,
transactions were the conversion or exercise price of the security issued by the
Company varies based on the market price of the common stock); (d) accept a
Merchant-Cash-Advance in which it sells future receivables at a discount or any
other factoring transactions, or similar financing instruments or financing
transactions, whether a transaction similar to the one contemplated hereby or
any other investment; or (e) Enter into a borrowing arrangement where the
Company pays an effective APR greater than 20%.

 

 12 

 

 

(a) Notwithstanding the restrictions in this Section 5.6 and in Section 5.14, an
equity line provided to the Borrower pursuant to the term sheet from GHS
attached as an Exhibit to the Note (the “Equity Line”) shall not be restricted,
provided however, that the Equity Line shall be subject to all other terms
contained in this Agreement, including but not limited to Sections 5.5, 5.7,
5.15, and 5.16.

 

(b) Notwithstanding the restrictions in this Section 5.6 and in Section 5.14,
the planned Reg A offering (the “Reg A offering”) shall not be restricted,
provided however, that (i) the Reg A Offering be limited to retail investors
only; (ii) the Reg A Offering be priced above market; and (iii) the Reg A
Offering be subject to all other terms contained in this Agreement, including
but not limited to Sections 5.5, 5.7, 5.15, and 5.16.

 

5.7 Sale of Assets; Issuance of Equity or Debt. Should Company sell any material
assets, or issue any equity or debt, including the sale of any Subsidiary, the
Purchaser shall have the right to demand the Company to use up to 100% of the
proceeds of any such sale or offering to repay the Note.

 

(a) Notwithstanding the foregoing obligations in this Section 5.7, the Company
shall repay the Note from the Equity Line and the Reg A Offering as follows:

 

(i) the Company shall use 25% of all proceeds derived from the Equity Line to
repay the note.

 

(ii) the Company shall use 25% of the first $2 million of proceeds derived from
the Reg A Offering and 100% of the proceeds in excess of $2 million derived from
the Reg A Offering to repay the note.

 

5.8 Usury. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
action or proceeding that may be brought by the Purchaser in order to enforce
any right or remedy under the Note. Notwithstanding any provision to the
contrary contained in the Note, it is expressly agreed and provided that the
total liability of the Company under the Note for payments which under New York
law are in the nature of interest shall not exceed the maximum lawful rate
authorized under applicable law (the “Maximum Rate”), and, without limiting the
foregoing, in no event shall any rate of interest or default interest, or both
of them, when aggregated with any other sums which under New York law in the
nature of interest that the Company may be obligated to pay under the Note
exceed such Maximum Rate. It is agreed that if the maximum contract rate of
interest allowed by New York law and applicable to the Note is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate applicable to the Note from the effective date thereof forward,
unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Company to the Purchaser with respect to indebtedness evidenced by the Note,
such excess shall be applied by the Purchaser to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Purchaser’s election.

 

 13 

 

 

5.9 Registration Rights.

 

(a) Piggy-Back Registration. Company shall give the Purchaser at least 30 days’
prior written notice of each filing by Company of a registration statement
(other than a registration statement on Form S-4 or Form S-8 or on any successor
forms thereto) with the SEC. If requested by the Purchaser in writing within 20
days after receipt of any such notice, Company shall, at Company’s sole expense
(other than the underwriting discounts, if any, payable in respect of the shares
sold by the Purchaser), register all or, at Purchaser’s option, any portion of
the Underlying Shares and the Equity Interest concurrently with the registration
of such other securities, all to the extent requisite to permit the public
offering and sale of the Underlying Shares and the Equity Interest through the
securities exchange, if any, on which the shares of common stock is being sold
or on the over-the-counter market, and will use its reasonable best efforts
through its officers, directors, auditors, and counsel to cause such
registration statement to become effective as promptly as practicable. If the
managing underwriter of any such offering shall determine and advise Company
that, in its opinion, the distribution of all or a portion of the Underlying
Shares and the Equity Interest requested to be included in the registration
concurrently with the securities being registered by Company would materially
adversely affect the distribution of such securities by Company then Company
will include in such registration first, the securities that Company proposes to
sell and second, the Underlying Shares and the Equity Interest requested to be
included in such registration, to the extent permitted by the managing
underwriter.

 

(b) In the event of a registration pursuant to these provisions, Company shall
use its reasonable best efforts to cause the Underlying Shares and the Equity
Interest so registered to be registered or qualified for sale under the
securities or blue sky laws of such jurisdictions as the Purchaser may
reasonably request; provided, however, that Company shall not be required to
qualify to do business in any state by reason of this section in which it is not
otherwise required to qualify to do business.

 

(c) Company shall keep effective any registration or qualification contemplated
by this section and shall from time to time amend or supplement each applicable
registration statement, preliminary prospectus, final prospectus, application,
document and communication for such period of time as shall be required to
permit the Purchaser to complete the offer and sale of the Underlying Shares and
the Equity Interest covered thereby.

 

(d) In the event of a registration pursuant to the provisions of this section,
Company shall furnish to the Purchaser such reasonable number of copies of the
registration statement and of each amendment and supplement thereto (in each
case, including all exhibits), of each prospectus contained in such registration
statement and each supplement or amendment thereto (including each preliminary
prospectus), all of which shall conform to the requirements of the Act and the
rules and regulations thereunder, and such other documents, as the Purchaser may
reasonably request to facilitate the disposition of the Underlying Shares and
the Equity Interest included in such registration.

 

(e) Company shall notify the Purchaser within three (3) business days after such
registration statement has become effective or a supplement to any prospectus
forming a part of such registration statement has been filed.

 

 14 

 

 

(f) Company shall advise the Purchaser within three (3) business days after it
shall receive notice or obtain knowledge of the issuance of any stop order by
the Commission suspending the effectiveness of such registration statement, or
the initiation or threatening of any proceeding for that purpose and within
three (3) business days take action using its reasonable best efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such stop order
should be issued.

 

(g) Company shall within three (3) business days notify the Purchaser at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, would include an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances then existing, and at the reasonable request
of the Purchaser prepare and furnish to it such number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Underlying Shares and the Equity Interest or
securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
under which they were made. The Purchaser shall suspend all sales of the
Underlying Shares and the Equity Interest upon receipt of such notice from
Company and shall not re-commence sales until they receive copies of any
necessary amendment or supplement to such prospectus, which shall be delivered
to the Purchaser within 30 days of the date of such notice from Company.

 

(h) If requested by the underwriter for any underwritten offering of Underlying
Shares and the Equity Interest, Company and the Purchaser will enter into an
underwriting agreement with such underwriter for such offering, which shall be
reasonably satisfactory in substance and form to Company, Company’s counsel and
the Purchaser’ counsel, and the underwriter, and such agreement shall contain
such representations and warranties by Company and the Purchaser and such other
terms and provisions as are customarily contained in an underwriting agreement
with respect to secondary distributions solely by selling stockholders,
including, without limitation, indemnities substantially to the effect and to
the extent provided below.

 

(i) The rights of the Purchaser under this Section 5.9 shall apply equally to
the filing by Company of an offering statement on Form 1-A under Regulation A
promulgated under the Act and, if Company files such an offering statement
instead of a registration statement, all references to (A) registration
statement shall be deemed to be references to offering statement, (B) prospectus
shall be deemed to be references to offering circular, and (C) effective date of
a registration statement shall be deemed to be references to qualification date
of an offering statement. The Purchaser’s rights under this Section 5.9 shall
automatically terminate once the Purchaser has sold all of the Underlying Shares
and the Equity Interest.

 

 15 

 

 

5.10 Legal Counsel Opinions.

 

(a) Upon the request of the Purchaser from to time to time, Company shall be
responsible (at its cost) for promptly supplying to Company’s transfer agent and
the Purchaser a customary legal opinion letter of its counsel (the “Legal
Counsel Opinion”) to the effect that the resale of the Underlying Securities by
the Purchaser or its affiliates, successors and assigns is exempt from the
registration requirements of the 1933 Act pursuant to Rule 144 (provided the
requirements of Rule 144 are satisfied and provided the Underlying Securities
are not then registered under the 1933 Act for resale pursuant to an effective
registration statement). Should Company’s legal counsel fail for any reason to
issue the Legal Counsel Opinion, the Purchaser may (at Company’s cost) secure
another legal counsel to issue the Legal Counsel Opinion, and Company will
instruct its transfer agent to accept such opinion. Company shall not impede the
removal by its stock transfer agent of the restricted legend from any common
stock certificate upon receipt by the transfer agent of a Rule 144 Opinion
Letter. COMPANY HEREBY AGREES THAT IT MAY NEVER TAKE THE POSITION THAT IT IS A
“SHELL COMPANY” IN CONNECTION WITH ITS OBLIGATIONS UNDER THIS AGREEMENT OR
OTHERWISE.

 

5.11 Listing. Company will, so long as the Purchaser owns any of the Securities,
maintain the listing and trading of its common stock on the OTC Pink or any
equivalent exchange or electronic quotation system and will comply in all
respects with Company’s reporting, filing and other obligations under the bylaws
or rules of the Financial Industry Regulatory Authority, or FINRA, and such
exchanges, as applicable, as well as with the SEC. Company shall promptly
provide to the Purchaser copies of any notices it receives from the OTCQB and
any other exchanges or electronic quotation systems on which the common stock is
then traded regarding the continued eligibility of the common stock for listing
on such exchanges and quotation systems.

 

5.12 Information and Observer Rights

 

(a) As long as the Purchaser owns at least five percent (5%) of the Securities
originally purchased hereunder, Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by Company pursuant to the Exchange Act. As long as
the Purchaser owns at least five percent (5%) of the Securities originally
purchased hereunder, if Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Purchaser and simultaneously make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Securities under Rule 144. Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable the Purchaser to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144. If
Company fails to remain current in its reporting obligations or to provide
currently publicly available information in accordance with Rule 144(c) and such
failure extends for a period of more than fifteen Trading Days (the date which
such fifteen Trading Day-period is exceeded, being referred to as “Event Date”),
then in addition to any other rights the Purchaser may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the information failure is cured, Company shall pay to the Purchaser an
amount in cash, as partial liquidated damages and not as a penalty, equal to one
percent (1%) of purchase price paid for the Securities held by the Purchaser at
the Event Date. The partial liquidated damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an information failure (except in the case of the first Event Date).

 

 16 

 

 

(b) As long as the Purchaser owns at least five percent (5%) of the Securities,
if the Purchaser notifies Company that it wishes to attend meetings of Company’s
Board of Directors, Company shall invite a designated representative of the
Purchaser to attend all meetings of Company’s Board of Directors in a nonvoting
observer capacity and, in this respect, and subject to the Purchaser’s having
informed Company that it wishes to attend, Company shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors at the same time and in the same manner as
provided to such directors; provided, however, that such representative shall
agree to hold in confidence and trust and to act in a fiduciary manner with
respect to all information so provided; and provided further, that Company
reserves the right to withhold any information and to exclude such
representative from any meeting or portion thereof if access to such information
or attendance at such meeting could adversely affect the attorney-client
privilege between Company and its counsel or result in disclosure of trade
secrets or a conflict of interest.

 

5.13 Confidentiality. The Purchaser agrees that the it will keep confidential
and will not disclose, divulge, or use for any purpose (other than to monitor
its investment in the Company) the terms and conditions of this Agreement or any
confidential information obtained from the Company pursuant to the terms of this
Agreement (including notice of Company’s intention to file a registration
statement), unless such confidential information (a) is known or becomes known
to the public in general (other than as a result of a breach of this Section
5.13 by the Purchaser), (b) is or has been independently developed or conceived
by the Purchaser without use of the Company’s confidential information, or (c)
is or has been made known or disclosed to the Purchaser by a third party without
a breach of any obligation of confidentiality such third party may have to the
Company; provided, however, that the Purchaser may disclose confidential
information (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company; (ii) to any prospective purchaser
of any Securities from the Purchaser, if such prospective purchaser agrees to be
bound by the provisions of this Section 5.13; (iii) to any existing or
prospective affiliate, partner, member, stockholder, or wholly owned subsidiary
of the Purchaser in the ordinary course of business, provided that the Purchaser
informs such person that such information is confidential and directs such
person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by law, provided that the Purchaser notifies the Company
within three (3) business days of such disclosure and takes reasonable steps to
minimize the extent of any such required disclosure.

 

5.14 Restrictions. Unless approved by the Purchaser, Company and each Subsidiary
shall not enter into an agreement or amend an existing agreement to effect any
sale of securities involving, or convert any securities previously issued under,
a Variable Rate Transaction or a merchant cash advance transaction in which it
sells future receivables at a discount, or a substantially similar transaction.
The term “Variable Rate Transaction” means a transaction in which Company or any
Subsidiary (i) issues or sells any convertible securities either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of, or quotations for, the shares of common stock
at any time after the initial issuance of such convertible securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such convertible securities or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of Company or the Subsidiary, as the case may be, or the
market for the common stock, other than pursuant to a customary “weighted
average” anti-dilution provisions, or (ii) enters into any agreement (including,
without limitation, an “equity line of credit” or an “at-the-market offering”)
whereby Company or any Subsidiary may sell securities at a future determined
price (other than standard and customary “preemptive” or “participation”
rights). The Purchaser shall be entitled to obtain injunctive relief against
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages.

 

 17 

 

 

5.15 Participation Rights. For a period of eighteen (18) months from the date
hereof, in the event Company proposes to offer and sell its securities, whether
in the form of debt, Equity Financing (defined below), or any other financing
transaction (each a “Future Offering”), the Purchaser shall have the right, but
not the obligation, to participate in the purchase of the securities being
offered up to an amount equal to the Principal Amount (the “Participation
Right”). For the avoidance of doubt, an “Equity Financing” shall mean Company’s
sale of its common stock or any securities conferring the right to purchase
Company’s common stock or securities convertible into, or exchangeable for (with
or without additional consideration), shares of the Company’s common stock. In
connection with each Participation Right, Company shall provide written notice
to the Purchaser of the terms and conditions of the Future Financing at least
ten business days prior to the anticipated first closing of such Future
Financing (the “FF Notice”). If the Purchaser shall elect to exercise its
Participation Right, it shall notify Company, in writing, of such election at
least five business days prior to the anticipated closing date set forth in the
FF Notice (the “Participation Notice”). In the event the Purchaser does not
return a Participation Notice to Company within such five-business day period,
the Participation Right granted hereunder shall terminate and be of no further
force and effect; provided, however, that such Participation Right shall be
reinstated if the anticipated closing referenced in the FF Notice does not occur
prior to ten business days following the anticipated first closing date
specified in such FF notice.

 

5.16 Right of First Refusal. If at any time while this Note is outstanding, the
Company has a bona fide offer of capital or financing from any third party that
the Company intends to act upon, then the Company must first offer such
opportunity to the Purchaser to provide such capital or financing to the Company
on the same terms as each respective third party’s terms. Should the Purchaser
be unwilling or unable to provide such capital or financing to the Company
within 10 Trading Days from Purchaser’s receipt of written notice of the offer
(the “Offer Notice”) from the Company, then the Company may obtain such capital
or financing from that respective third party upon the exact same terms and
conditions offered by the Company to the Purchaser, which transaction must be
completed within 60 days after the date of the Offer Notice. If the Company does
not receive the capital or financing from the respective 3rd party within 60
days after the date of the respective Offer Notice, then the Company must again
offer the capital or financing opportunity to the Purchaser as described above,
and the process detailed above shall be repeated. The Offer Notice must be sent
via electronic mail to avi@leonitecap.com.

 

5.17 Breach of Covenants. The Company acknowledges and agrees that if the
Company breaches any covenants set forth in this Section, in addition to any
other remedies available to the Purchaser pursuant to this Agreement, it will be
considered an Event of Default under Section 4.3 of the Note.

 

 18 

 

 

5.18 Transfer Agent Instructions. Company shall issue irrevocable instructions
to Company’s transfer agent to issue certificates, registered in the name of the
Purchaser or its nominee, upon issuance of the Equity Interest or exercise of
the Warrant, in such amounts as specified from time to time by the Purchaser to
Company in accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). In the event that Company proposes to replace its transfer
agent, Company shall provide, prior to the effective date of such replacement, a
fully executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to this Agreement (including but not limited to the provision
to irrevocably reserved shares of common stock in the Reserved Amount (as
defined in the Note)) signed by the successor transfer agent to Company and
Company. Prior to registration of the Underlying Securities under the Securities
Act or the date on which the Underlying Securities may be sold pursuant to Rule
144 without any restriction as to the number of Securities as of a particular
date that can then be immediately sold, all such certificates shall bear the
restrictive legend specified in Section 4.8 of this Agreement. Company warrants
that: (i) no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5.18 will be given by Company to its transfer agent
and that the Securities shall otherwise be freely transferable on the books and
records of Company as and to the extent provided in this Agreement and the Note;
(ii) it will not direct its transfer agent not to transfer or delay, impair,
and/or hinder its transfer agent in transferring (or issuing)(electronically or
in certificated form) any certificate for Securities to be issued to the
Purchaser upon conversion of or otherwise pursuant to the Note as and when
required by the Note and this Agreement; (iii) it will not fail to remove (or
directs its transfer agent not to remove or impairs, delays, and/or hinders its
transfer agent from removing) any restrictive legend (or to withdraw any stop
transfer instructions in respect thereof) on any certificate for any Securities
issued to the Purchaser upon conversion of or otherwise pursuant to the Note as
and when required by the Note and this Agreement and (iv) it will provide any
required corporate resolutions and issuance approvals to its transfer agent
within one (1) business day of each conversion of the Note. Nothing in this
Section shall affect in any way the Purchaser’s obligations and agreement set
forth in Section 5.9 hereof to comply with all applicable prospectus delivery
requirements, if any, upon re-sale of the Securities. If the Purchaser provides
Company, at the cost of Company, with (i) an opinion of counsel in form,
substance and scope customary for opinions in comparable transactions, to the
effect that a public sale or transfer of such Securities may be made without
registration under the 1933 Act and such sale or transfer is effected or (ii)
the Purchaser provides reasonable assurances that the Securities can be sold
pursuant to Rule 144, Company shall permit the transfer, and, in the case of the
Securities, promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by the Purchaser. Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Purchaser,
by vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5.18 may be inadequate and agrees, in the event
of a breach or threatened breach by Company of the provisions of this Section,
that the Purchaser shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach and requiring immediate
transfer, without the necessity of showing economic loss and without any bond or
other security being required.

 

5.19 Further Assurances. The Purchaser agrees and covenants that at any time and
from time to time it will execute and deliver to the Company such further
instruments and documents and take such further action as the Company may
reasonably require within three (3) business days of any such request in order
to carry out the full intent and purpose of this Agreement and to comply with
state or federal securities laws or other regulatory approvals.

 

 19 

 

 

6. Conditions to the Company’s Obligation to Sell

 

The obligation of the Company hereunder to issue and sell the Note to the
Purchaser at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions thereto, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:

 

(a) The Purchaser shall have executed this Agreement and delivered the same to
the Company.

 

(b) The Purchaser shall have delivered the Consideration in accordance with
Section 1.2 above.

 

(c) The representations and warranties of the Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date, as though made at that time (except for representations and warranties
that speak as of a specific date), and the Purchaser shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.

 

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

7. Conditions to The Purchaser’s Obligation to Purchase

 

The obligation of the Purchaser hereunder to purchase the Note, on the Closing
Date, is subject to the satisfaction, at or before the Closing Date, of each of
the following conditions, provided that these conditions are for the Purchaser’s
sole benefit and may be waived by the Purchaser at any time in its sole
discretion:

 

(a) The Company shall have executed this Agreement and delivered the same to the
Purchaser.

 

(b) The Company shall have delivered to the Purchaser the duly executed Note in
such denominations as the Purchaser shall request and in accordance with Section
1.2 above.

 

(c) Company shall have delivered to the Purchaser the Warrant.

 

(d) Company shall have delivered executed Subscription Documents, or such other
instruments as contemplated by this Agreement.

 

(e) Company shall have provided to Purchaser the necessary documents to enable
Purchaser to perfect its first priority security in the shares and other equity
interests owned by Company, contemporaneously with the date of this Agreement.

 

 20 

 

 

(f) The Company has provided the Purchaser with a current schedule of
liabilities and the results of a current certified UCC search as well as the
results of a current certified search of any Canadian liens.

 

(g) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Purchaser, shall have been delivered to and acknowledged in
writing by Company’s Transfer Agent.

 

(h) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of Closing Date, as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

 

(i) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

(j) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company including but not limited to a change in
the Exchange Act reporting status of the Company or the failure of the Company
to be timely in its Exchange Act reporting obligations.

 

(j) Company shall have delivered to the Purchaser (i) a certificate evidencing
the formation and good standing of Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Closing Date; (ii) resolutions adopted by Company’s Board of Directors at a
duly called meeting or by unanimous written consent authorizing this Agreement
and all other documents, instruments and transactions contemplated hereby; and
(iii) lien searches for Company dated within ten (10) days of the Closing Date
and again as of the Closing Date.

 

8. Miscellaneous

 

8.1 Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

8.2 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed under the laws of the State of New York, without giving effect to
conflicts of laws principles. Each party to this Agreement hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in Rockland County, New York for the adjudication of any dispute
hereunder or in connection with any transaction contemplated hereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

 21 

 

 

8.3 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature) or other transmission method and any counterpart so delivered shall
be deemed to have been duly and validly delivered and be valid and effective for
all purposes.

 

8.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at 3120 Rutherford Road, Suite 414, Vaughan, Ontario, Canada L4K 0B2, Attn:
Steven Rossi, and to Purchaser at the addresses set forth on the signature page
to this Agreement or at such other addresses as the Company or Purchaser may
designate by 10 days’ advance written notice to the other parties hereto.

 

8.6 Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective only upon the
written consent of the Company and the Purchaser. Any provision of the Note may
be amended or waived by the written consent of the Company and the Purchaser.

 

8.7 Expenses. The Company and the Purchaser shall each bear its respective
expenses and legal fees incurred with respect to this Agreement and the
transactions contemplated herein; provided, however, that the Purchaser may
retain $7,500 of the Consideration to cover its expenses incurred in connection
with this Agreement and the transactions contemplated hereby.

 

8.8 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to the Purchaser, upon any breach or default of
the Company under the Subscription Documents shall impair any such right, power
or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character by Purchaser of any breach or default under this
Agreement, or any waiver by any Purchaser of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchaser, shall be cumulative
and not alternative.

 

8.9 Entire Agreement. This Agreement and the Exhibits hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein.

 

[Signature page follows]

 

 22 

 

 

In Witness Whereof, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 

COMPANY   PURCHASER:       FRANCHISE HOLDINGS INTERNATIONAL, INC.   LEONITE
CAPITAL LLC           By: /s/ Steven Rossi   By: /s/ Avi Geller Name: Steven
Rossi   Name: Avi Geller Title: CEO   Title: Chief Investment Officer          
Address: 414-3120 Rutherford Rd   Address: 1 Hillcrest Center Dr, Suite 232  
Vaughan, Ontario, Canada L4K 0B1     Spring Valley, NY 110977          
WORKSPORT, LTD.                 By: /s/ Steven Rossi       Name: Steven Rossi  
    Title: CEO                 Address: 414-3120 Rutherford Rd         Vaughan,
Ontario, Canada L4K 0B1      

 

[Securities Purchase Agreement – Signature page]

 

   

 

 

SCHEDULE I

Disclosure Schedule

 

Section 3.3 Subsidiaries and Affiliates

 

Worksport, Ltd., an Ontario corporation

 

Section 3.7 Compliance with Other Instruments

 

N/A

 

Section 3.9 Capitalization

 

As of the date of this Agreement, the Company has 299,000,000 authorized common
stock of which 40,506,721 shares are outstanding, and 1,000,000 authorized
preferred stock of which none are issued and outstanding.

 

In addition, the Company has 13,721,441 share subscription which has not been
issued. As well the Company has 1,350,000 warrants to exercise at $0.12 per
share, for a total of 14,971,441 shares of common stock for the underlying
instruments.

 

Section 3.10 SEC Reports; Financial Statements

 

None.

 

Section 3.12 Litigation

 

None.

 

Section 3.15 Title to Assets

 

None.

 

Section 3.16 Taxes

 

None.

 

Section 7(f) Schedule of Liabilities and Lien Search Results

 

None.

 

   

 

 

Exhibit A

Form of Convertible Promissory Note

 

(See Attached)

 

   

 

 

Exhibit B

Form of Warrant

 

(See Attached)

 

   

 

 

Exhibit C

Form of Security and Pledge Agreement

 

(See Attached)

 

   

 

